DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 “a capacitive sensor” must be shown or the feature canceled from the claims 13, 14, and 22. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10, and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is noted that the conditional step of “if the water liquid pressure is equal to or greater than the reference predetermined liquid pressure, the controller closes the water supply valve when the water supply amount reaches the first reference supply amount”, and “if the liquid pressure is less than the reference predetermined liquid pressure, the controller closes the water supply valve when the water supply amount reaches the second reference water supply amount” may never occur. In particular, claim 3 does not positively recite the condition precedent (i.e. at what pressure will the controller close the supply valve), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claim 3, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Regarding claims 10 and 11, it is noted that the conditional step of “the controller controls the supply valve so that as much as the reference supply amount is supplied to the space of the cell if a temperature detected by the temperature sensor reaches a supply start temperature” may never occur. In particular, claim 10 does not positively recite the condition precedent (i.e. at what temperature the sensor will actuate controller to open the supply valve to start ice making operations), actually occurs, or is ever required to occur, within the broadest reasonable interpretation. Since the recited “if” conditions need not be satisfied to meet the claim, the recited steps of determining need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "if step of claim 10, because it is not required to be performed under the broadest reasonable interpretation of the claim.
                                  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-4, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 20130327074 A1, referred to as Lee ‘074).
Regarding claim 1, Lee ‘074 teaches a refrigerator (as described in paragraph 0003)comprising: a storage chamber (refrigerators are home appliances that store foods, paragraph 0003); a cooler configured to perform at least one of supplying cold or absorbing heat (one of ordinary skill in the art would recognize a refrigerator with an ice making device would be equipped with a cooling system that absorbs heat and supplies cold air to storage chambers); a first tray (upper plate tray 110) configured to define a first portion of an a cell (upper portion of cell 150); a second tray (lower plate tray 120) configured to define a second portion of the cell (lower portion of cell 150), the first and second portions configured to form a space (the space within cell 150, figure 4) in which liquid introduced into the space is phase-changed to ice (cell 150 is used to make spherical ice cubes, figure 4); a driver (driving unit 140) configured to move the second tray relative to the first tray to a first position (upper and lower trays attached together, as annotated below on figure 4), a second position (when lower tray has been separated from upper tray, as annotated below on figure 4), and a third position (when ejecting unit 160 comes into contact with 120 for separating ice pieces made in the lower plate tray 120, as shown on figure 4)); a liquid supply (water supply source 6) configured to supply liquid, a supply valve configured to adjust a flow of the liquid supplied to the space of the cell (outlet-side valve 9 is mounted between the ice making device 100 and the quantitative water supply module 30 so that water supply into the quantitative water supply module 30 and the ice making device is controlled, pg4 paragraph 0049); a sensor (flow sensor 3) configured to detect a supply amount of liquid in the space of the cell (as described in pg1 paragraph 0006); and a controller (controller 4) configured to control the supply valve (outlet-side valve 9) and the driver (driving unit 140) such that; when the second tray is moved to the second position (as shown on figure 4), the supply valve is controlled (pg1 paragraph 0007) such that a reference supply amount (preset amount of water has being supplied to the spherical cell, pg2 paragraph 0016) is supplied to the space of the cell after the reference supply amount is completed and after the controller determines, based on the sensor, that the supply amount reaches a target supply amount (the target water supply amount is when the upper plate tray 110 and the lower plate tray 120 are closely attached to each other to prevent the stored water from leaking, just below the opening of the cell, as shown on figure 4), the second tray (lower tray 120) is moved to the first position (where upper tray 110 and lower tray 120 meet to receive water, as shown on figure 4), after the second tray is moved to the first position, an ice making process begins (inner surfaces of the upper plate tray 110 and the lower plate tray 120 may define a globular or spherical surface to make a globular or spherical ice piece, therefore starting the ice making process, pg3 paragraph 0046), and the second tray is moved again to the second position (as shown on figure 4) and the supply valve is controlled to supply an additional supply amount less than the reference supply amount when the supply amount has not reached the target water supply amount (if the amount of water supplied to the cell 150 is less than a preset supply amount, a top surface of the made ice may be flat, pg3 paragraph 0046. Therefore, additional water is needed to achieve the desired level of water within cell), and the reference supply amount (preset amount of water being supplied to the spherical cell, pg2 paragraph 0016) is set according to a liquid pressure (water supply amount in reference to water pressure, as shown on graph of figure 2) determined when the liquid is supplied to the space of the cell (figure 4).

    PNG
    media_image1.png
    538
    676
    media_image1.png
    Greyscale


Further, it is understood, claim 1 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 2, Lee ‘074 teaches when a predetermined time elapses after the supply valve is controlled to begin liquid supply (supplying water for a time preset in the controller 4, pg1 paragraph 0007 of Lee) , the controller (controller 4 of Lee) determines whether the liquid pressure is less than a predetermined liquid pressure (less than 6kgf/cm2, as shown on figure 2 of Lee), wherein, when the liquid pressure is equal to or greater than the predetermined liquid pressure (equal or greater than 6kgf/cm2, as shown on figure 2 of Lee), the reference supply amount is set as a first reference supply amount (at equal or greater than 6kgf/cm2, the first reference water supply amount is closer to 83 grams, as shown on figure 2 of Lee), and when the liquid pressure is less than the predetermined liquid pressure (when the water pressure is less than less than 6kgf/cm2, figure 2 of Lee), the reference supply amount is set as a second reference supply amount (second reference water supply amount is less when the first reference pressure is less than 6kgf/cm2, as shown on figure 2 of Lee) less than the first reference supply amount.
	Regarding claim 3, Lee ‘074 teaches wherein, if the liquid pressure is equal to or greater than the predetermined liquid pressure (equal or greater than 6kgf/cm2, as shown on figure 2 of Lee), the controller closes the supply valve (control part 7 to control the closing of outlet side valve 9, pg4 paragraph 0049 of Lee) when the supply amount reaches the first reference supply amount (at equal or greater than 6kgf/cm2, the first reference water supply amount is closer to 83 grams, as shown on figure 2 of Lee), and if the liquid pressure is less than the predetermined liquid pressure (when the water pressure is less than less than 6kgf/cm2, figure 2 of Lee), the controller closes the supply valve when the supply amount reaches the second water supply amount (control part connected to the inflow-side valve and the sensor and configured to control the inflow-side valve to block water supply to the ice making device based on the sensor sensing that the preset amount of water has been supplied to the spherical cells, pg2 paragraph 0016).
	
Further, it is understood, claim 3 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 4, Lee ‘074 teaches wherein the additional supply amount is set according to the liquid pressure (if the amount of water supplied to the cell 150 is less than a preset supply amount, a top surface of the made ice may be flat, pg3 paragraph 0046 of Lee. Therefore, additional water is needed to achieve the desired level of water within cell) is set according to the water supply water pressure (as shown on graph in figure 2 of Lee).
Regarding claim 21, Lee ‘074 teaches an ice maker (ice maker 100), comprising: a first tray (upper plate tray 110) configured to define a first portion of a cell (upper portion of cell 150); a second tray (lower plate tray 120) configured to define a second portion of the cell (lower portion of cell 150), the first and second portions configured to form a space (the space within cell 150, figure 4) in which liquid introduced into the space is phase-changed to ice (cell 150 is used to make spherical ice cubes, figure 4); a driver (driving unit 140) configured to move the second tray relative to the first tray to a first position (upper and lower trays attached together, as annotated below on figure 4), a second position (when lower tray has been separated from upper tray, as annotated below on figure 4), and a third position (when ejecting unit 160 comes into contact with 120 for separating ice pieces made in the lower plate tray 120, as shown on figure 4) ;a liquid supply (water supply source 6) configured to supply liquid to the space of the cell when the second tray is provided at the second position (liquid supply has been provided in the second position, when the sphere shape ice has formed, as shown on figure 4); a supply valve (outlet-side valve 9) configured to adjust a flow of the liquid supplied to the space of the cell (outlet-side valve 9 is mounted between the ice making device 100 and the quantitative water supply module 30 so that water supply into the quantitative water supply module 30 and the ice making device is controlled, pg4 paragraph 0049); a sensor (flow sensor 3) configured to sense an amount of liquid in the space of the cell (as described in pg1 paragraph 0006); and a controller (controller 4) configured to control the supply valve (outlet-side valve 9) and the driver (driving unit 140) based on a sensing by the sensor (when the water is completely supplied, based on the calculation from flow sensor 3, a valve locking signal may be output from the controller 4 to close the valve 2, pg1 paragraph 0006), a position of the second tray (as shown on figure 4), and a pressure of liquid during supply by the supply valve (water supply amount in reference to water pressure that comes from water supply source 6, as shown on graph of figure 2).
Further, it is understood, claim 21 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 5-8, 13, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130327074 A1, referred to as Lee ‘074) in view of Lee et al (US 20060090485 A1, referred to as Lee ‘485).
Regarding claim 5, Lee ‘074 teaches the invention as described above but fail to teach wherein the additional supply amount when the liquid pressure is a first liquid pressure is greater than the additional supply amount when the liquid pressure is a second liquid pressure, the second liquid pressure being greater than the first liquid pressure.
However, Lee ‘485 teaches wherein the additional supply amount (water inlet, as described on pg5 paragraph 0084) when the liquid pressure is a first liquid pressure (when the water supply rate is high, the water pressure rises, pg5 paragraph 0084) is greater than the additional supply amount (water inlet, as described on pg5 paragraph 0084) when the liquid pressure is a second liquid pressure (when the supply rate is low, the water pressure is reduced pg5 paragraph 0084), the second liquid pressure being greater than the first liquid pressure.
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the teachings of Lee ‘074 to include wherein the additional supply amount when the liquid pressure is a first liquid pressure is greater than the additional supply amount when the liquid pressure is a second liquid pressure, the second liquid pressure being greater than the first liquid pressure in view of the teachings of Lee ‘485 to provide an adequate amount of water can be supplied to the ice maker to make ice with a desired size regardless of the variation in the water pressure of a water inlet line.
Regarding claim 6, the combined teachings teach wherein, after the supply of additional supply amount (water inlet, as described on pg5 paragraph 0084 of Lee ‘485) is completed, the controller (controller 4 of Lee ‘074) controls the second tray (lower tray 120 of Lee ‘074) to move to the first position (where upper tray 110 and lower tray 120 meet to receive water, as shown on figure 4 of Lee’074) and determines, via the sensor (flow sensor 3 of Lee ‘074), whether the supply amount reaches the target supply amount (the target water supply amount is when the upper plate tray 110 and the lower plate tray 120 are closely attached to each other to prevent the stored water from leaking, just below the opening of the cell, as shown on figure 4 of Lee ‘074).
Regarding claim 7, the combined teachings teach wherein, when the supply amount (as described in pg1 paragraph 0006 of Lee ‘074) reaches the target supply amount (the target water supply amount is when the upper plate tray 110 and the lower plate tray 120 are closely attached to each other to prevent the stored water from leaking, just below the opening of the cell, as shown on figure 4 of Lee ‘074), the controller (controller 4 of Lee ‘074) controls the ice making process (inner surfaces of the upper plate tray 110 and the lower plate tray 120 may define a globular or spherical surface to make a globular or spherical ice piece, therefore starting the ice making process, pg3 paragraph 0046 of Lee’074) to start, and when the supply amount has not reached the target water supply amount, supply of the additional supply amount is repetitively performed until the supply amount reaches the target water supply amount (when the water inlet line is low, a small amount of water is initially supplied to the ice maker. Therefore, the water supply time is extended to some degree in operation ST19 to significantly increase the amount of the water supply, pg5 paragraph 0084 of Lee ‘485).
Regarding claim 8, the combined teachings teach wherein, after the ice making process is completed (as shown on figure 4 of Lee ‘074), the controller controls the second tray (lower tray 120 of Lee ‘074) to move in a first direction (first direction is when upper and lower trays attached together, known as first position, as annotated below on figure 4 of Lee ‘074) to the third position (when ejecting unit 160 comes into contact with 120 for separating ice pieces made in the lower plate tray 120, as shown on figure 4of Lee ‘074) and then, after ice is removed (ice is formed and ready to be removed, as shown on figure 4 of Lee ‘074), move the second tray (lower tray 120 of Lee ‘074) in a second direction (as shown on figure 4 of Lee ‘074) opposite to the first direction to the second position (second direction is shown as second position on figure 4 of Lee ‘074 and is opposite of first direction).
Regarding claim 13 and 22, the combined teachings teach wherein the sensor (flow sensor 3 of Lee ‘074) comprises a capacitive sensor (capacitive sensor 32 of Lee ‘074) that outputs different signals according to whether the sensor is in contact with liquid (capacitive sensor 32 extends into the sensing part 315, where water may reach a height at which an end of the electrode 321 is disposed, pg4 paragraph 0053 of Lee ‘074).
Regarding claim 14, the combined teachings teach when the capacitive sensor (capacitive sensor 32 of Lee ‘074) is in contact with the liquid (via electrode 321, figure 4 of Lee ‘074), a first signal is output (water contacts the electrode 321, a resistance value sensed by the capacitance sensor 32, pg4 paragraph 0053 of Lee ‘074), when the capacitive sensor is not in contact with the liquid, a second signal is output (via inlet side valve 8, control part 7 controls the opening of the valve when necessary, as described on pg4 paragraph 0049 of Lee ‘074), and the controller (control part 7 of Lee ‘074) determines that the supply amount reaches the target supply amount when the first signal is output from the capacitive sensor (when an electrical signal according to the change of the resistance value may be transmitted to the control part 7 to sense that an amount of supplied water reaches the preset supply amount of water, then control part 7 closes valve 8 and opens valve 9 to supply the correct amount of water to the ice making device 100, pg4 paragraph 0053 and 0056 of Lee ‘074). 
Claim 9-11, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130327074 A1, referred to as Lee ‘074) in view of Oh et al (US 20130152617 A1).
Regarding claim 9 and 23, the combined teachings teach the invention as described above but fail to teach wherein the sensor comprises a temperature sensor provided in at least one of the first tray or the second tray.
However, Oh teaches wherein the sensor comprises a temperature sensor (temperature detected by a temperature sensor, pg3 paragraph 0079) provided in at least one of the first tray or the second tray (temperature detected by a temperature sensor of inside ice tray 150, pg3 paragraph 0079).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include wherein the sensor comprises a temperature sensor provided in at least one of the first tray or the second tray in view of Oh to determine the temperature of the ice tray to continue ice making operations. 
Regarding claim 10, the combined teachings teach wherein, after the second tray (lower tray 120 of Lee ‘074) moves to the second position after the ice is removed (second position is when the ice is formed and ready to be removed, as shown on figure 4 of Lee ‘074), the controller (controller 4 of Lee ‘074) controls the supply valve (outlet-side valve 9 of Lee ‘074) so that as much as the reference supply amount (at equal or greater than 6kgf/cm2, the first reference water supply amount is closer to 83 grams, as shown on figure 2 of Lee ‘074) is supplied to the space of the cell (within ice tray 150 of Oh) if a temperature detected by the temperature sensor reaches a supply start temperature (via the water supply part 160 for supplying the automatically supplied water into the ice tray 150 may be further disposed under the ice tray 150, and a temperature sensor for detecting the temperature of the ice tray 150, pg3 paragraph 0079 of Oh).
Regarding claim 11, the combined teachings teach after the second tray (lower tray 120 of Lee ‘074) moves to the second position (second position is when the ice is formed and ready to be removed, as shown on figure 4 of Lee ‘074), the controller (controller 4 of Lee ‘074) controls the supply valve (outlet-side valve 9 of Lee ‘074) so that as much as the additional supply amount (if the amount of water supplied to the cell 150 is less than a preset supply amount, a top surface of the made ice may be flat, pg3 paragraph 0046 of Lee ‘074. Therefore, additional water is needed to achieve the desired level of water within cell) is supplied to the space of the cell if a temperature detected by the temperature sensor reaches a supply start temperature (via the water supply part 160 for supplying the automatically supplied water into the ice tray 150 may be further disposed under the ice tray 150, and a temperature sensor for detecting the temperature of the ice tray 150, pg3 paragraph 0079 of Oh).
Claim 12, 15, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20130327074 A1, referred to as Lee ‘074) in view of Oh et al (US 20130152617 A1) and in further view of Yoshihide et al (JP H09269172 A).
Regarding claim 12, the combined teachings teach wherein the controller (controller 4 of Lee ‘074) determines that the supply amount reaches the target supply amount (the target water supply amount is when the upper plate tray 110 and the lower plate tray 120 are closely attached to each other to prevent the stored water from leaking, just below the opening of the cell, as shown on figure 4 of Lee ‘074)
However, Yoshihide teaches when the temperature detected by the temperature sensor reaches a predetermined temperature that is above zero (When the temperature detected by the temperature sensor 24 reaches a predetermined temperature of 4 to 5 ° C, therefore above zero, pg4 paragraph 0039).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the refrigerator in the combined teachings to include when the temperature detected by the temperature sensor reaches a predetermined temperature that is above zero in view of the teachings of Yoshihide to start of energization to the heater and to detect when the water in the ice making block has solidified. 
Regarding claim 15, the combined teachings teach further comprising a heater (heater 20 of Yoshihide) configured to provide heat to cell, wherein the controller (control unit 4 of Yoshihide, corresponding to controller 4 of Lee ‘074) controls the heater to be turned on in at least a partial section (it is heated so that the water in the one side surface and the bottom surface of the ice making block 18 is maintained at about 5 ℃ by the heater 20, pg5 paragraph 0045 of Yoshihide) during the ice making process so that air bubbles dissolved in the liquid within the cell move away from where ice is being generated toward liquid still in a liquid state (as solidification of the ice progress, the air bubbles in water 38 move downwards towards partition wall side corners 19, as shown on figures 5a-5e of Yoshihide).
Further, it is understood, claim 15 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 16, the combined teachings teach wherein the controller controls at least one of a cooling power of the cooler (the control unit 4 becomes a cooling control unit 4b for controlling the cooling chamber, which includes the fan 5 and compressor 6, pg4 paragraph 0034 and 0036 of Yoshihide).
Regarding claim 24, the combined teachings teach further comprising a heater (heater 20 of Yoshihide) provided adjacent to at least one of the first tray or the second tray (provided on ice tray 12, as shown on figure 4 and 5 of Yoshihide), wherein the controller (controller 4a portion from controller 4 of Yushihide) is configured to control the heater (ice making device control section 4a controls heater 20, pg4 paragraph 0035 of Yushihide) based on the sensing by the sensor (the temperature detected by the temperature sensor 24 at the time of starting the energization of the heater 20, pg5 paragraph 0047 of Yushihide).
Further, it is understood, claim 24 includes an intended use recitation, for example “…configured for...”. The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763